DETAILED ACTION
Status of Application
	This action is responsive to continuing application filed 06/04/2020 as a continuation of PCT/JP2018/035185.  Original claims 1-20 are currently pending and under examination herein.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) filed on 06/04/2020 and 07/29/2020 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. Initialed copies of the IDS are included with the mailing of this Office action. 
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 7-9, 11, 13, 15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michiue et al (US 2012/0059135 A1).
Regarding Claims 1 and 2, Michiue et al is generally directed to a copolymer obtained by copolymerizing at least ethylene and a conjugated diene, wherein: (1) structural units derived from the conjugated diene represent 1 to 90 mol % of all the monomer units in the copolymer, and (2) based on all the structural units derived from the conjugated diene in the copolymer, structural units resulting from 1,2-addition of the conjugated diene and having a side-chain double bond represent 0 to 90 mol %, structural units resulting from 1,4-addition of the conjugated diene represent 0 to 3 mol %, structural units resulting from 1,3-addition of the conjugated diene represent 0 to 3 mol %, and the total of structural units resulting from 1,2-addition of the conjugated diene and having a 1,2-cyclopropane skeleton and structural units resulting from 1,2-addition of the conjugated diene and having a 1,2-cyclopentane skeleton represent 4 to 100 mol %. (See paras [0039]-[0041].)  Michiue et al further provide specific description of a copolymer containing an ethylene unit, a C4-10 non-conjugated olefin unit and a conjugated diene unit, wherein a content of 1,2-vinyl bond in the conjugated unit is equal to or larger than 30 mol% and wherein the copolymer has a weight-average molecular weight (Mw) of ≥ 50,000.  See Examples 32 and 33 (paras [0953]-[0958]) wherein preparation of ethylene/1-octene/1,3-butadiene copolymers is described.  The copolymers respectively have a Mw of 269,000 and 113,000 [for claim 2], and a content of 1,2-addition units (relative to 100% of all structural units derived from butadiene) of 32 and 31 mol% vinyl group as reported in Table 4 of Michiue et al (see pages 58-59).  As such, the described copolymers qualify as specific species of the instant copolymer wherein a content of 1,2-vinyl bond in the conjugated diene unit is equal to or larger than 30 mol%.  The description in a reference of a single embodiment of broadly claimed subject matter constitutes a description of the invention for anticipation purposes.  In re Luckach, 169 USPQ 795 (CCPA 1971).
oC or lower, specifically 45oC and 35oC as reported in Table 4-continued for the copolymers of Examples 32 and 33, respectively.  The melting point (Tm) was determined using a DSC-60 measurement apparatus as described in paragraphs [0855]-[0856] of Michiue et al.  
Regarding Claims 7-9 and 18-20, Michiue et al disclose the copolymer of claims 1 and 2, respectively, as discussed above, wherein the non-conjugated unit is a 1-octene unit [for claims 7, 8, 18, 19] and wherein the conjugated diene units includes 1,3-butadiene unit [for claims 9, 20].  
Regarding Claims 11 and 13, Michiue et al disclose the copolymer of claim 1 as discussed above.  Michiue et al further disclose a resin composition wherein it contains the copolymer of claim 1.  Thus, Michiue et al describe combining the copolymer from Example 33 with a copolymer manufactured under the same conditions resulting in a resin weighing 89 g (see para [0983]), wherein the obtained resin corresponds to the instant resin composition.  Michiue et al then describe blending the resin with components described in Table 3 thereof in amounts shown in the table (see id.) to give a resin composition, which corresponds to the instant resin product in that it “uses” the mixture of copolymers containing the copolymer of Example 33.  

Common Ownership Notice
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Michiue et al (US 2012/0059135 A1).
Regarding Claims 3 and 14, Michiue et al disclose the copolymer of claims 1 and 2, respectively, as discussed above.  Michiue et al do not specifically teach the claimed copolymer wherein a content of the ethylene unit therein is in the range of 80 to 96 mol%, a content of the non-conjugated olefin unit therein is in the range of 3 to 19 mol%, and a content of the conjugated diene unit therein is in the range of 1 to 17 mol%.  Nevertheless, Michiue et al do describe copolymers wherein the proportion of ethylene unit and conjugated diene unit closely proximate the claimed contents of corresponding monomer units, and wherein the content of 1-octene unit falls within the claimed range for content of non-conjugated olefin unit.  That is, an ethylene:1-octene:1,3-butadiene copolymerization ratio of 79:3:18 mol% or 77:4:19 mol% (see Table 4: Examples 32 and 33).  Michiue et al further teach that in the copolymer of prima facie case of obviousness. See MPEP 2144.05.  Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Michiue et al by adjusting the copolymerization ratio in Example 32 or 33 such that the obtained copolymer has a content of ethylene unit and a content of conjugated diene unit within the respective ranges claimed herein for the corresponding monomer units.  An ordinarily skilled artisan would have been motivated to do so by a reasonable expectation of success in obtaining a copolymer displaying equivalent improvements in such properties as crosslinking efficiency and modification efficiency in accordance with the teachings of Michiue et al (see, e.g., para [0104]).  
Regarding Claim 10, Michiue et al disclose the copolymer of claim 1 as discussed above.  Michiue et al do not specifically teach a rubber composition, wherein it contains the copolymer of claim 1.  However, Michiue et al do teach a range of 80/20 to 55/45 for molar ratio of ethylene to additional monomers such as C3-20 α-olefins as particularly preferred when the copolymer of Michiue et al will be used as an elastomer (see paras [0804]-[0805], [0810]).  Michiue et al further teach that the copolymers of their invention are also crosslinkable with sulfur (see para [0833]).  Sulfur is a well-known and customary crosslinking agent used in rubber compositions, as would be appreciated by those of ordinary skill in the art.  Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Michiue et al by adjusting the copolymerization 

Claim Rejections – 35 U.S.C. 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Michiue et al (US 2012/0059135 A1).
Regarding Claims 5 and 16, Michiue et al disclose the copolymer of claims 1 and 2, respectively, as discussed above.  Michiue et al do not directly disclose wherein the copolymer has a degree of crystallinity in the range of 5.0 to 50 %.  However, as noted above, Michiue et al in Examples 32-33 describe copolymers wherein the proportion of ethylene unit and conjugated diene unit closely proximate the instant contents of corresponding monomer units, wherein the content of 1-octene unit falls within the instant range for content of non-conjugated olefin unit, and wherein the DSC melting point is 45oC or 35oC.  Given the close similarity in composition of monomer units and the correspondence in melting point, a plausible basis exits to infer that the claimed degree of crystallinity is an intrinsic property of the copolymer of Example 32 or 33 of Michiue et al.  Where, as here, a reference See, In re Fitzgerald et al, 205 USPQ 594, 596 (CCPA 1980) and MPEP 2112-2112.02.  Accordingly, the burden is shifted to applicants to prove that the degree of crystallinity used to define the copolymer of the instant invention would not be present in the aforementioned copolymers disclosed by Michiue et al.  

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Boisson et al (US 2009/0270578 A1) is cited as pertinent to terpolymers of butadiene/ethylene/octene and ethylene/butadiene/hexane (note Examples 9 and 10-2).  Arriola et al (US 7956132 B2) is cited as pertinent to preparing poly(ethylene-co-butadiene-co-octene) (note Examples).  Neither citation teaches the present invention, in particular a copolymer containing an ethylene unit, a C4-10 non-conjugated olefin unit and a conjugated diene unit, wherein a content of 1,2-vinyl bond in the conjugated unit is equal to or larger than 30 mol%.

Allowable Subject Matter
Claims 6, 12 and 17 are objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claim.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art as represented by Michiue et al discloses claimed subject matters as discussed above, but does not teach or adequately suggest that a main chain is constituted only of acyclic structures as per claims 6/17, or use of a rubber composition containing the copolymer of claim 1 

Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/07-26-21